Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites legal phraseology “The invention”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 12-14, 15, 21-22, and 24 are objected to because of the following informalities:  
Applicant is advised that should claims 12-20  be found allowable, claim 21-29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In claim 12, lines 4-5, 8, 14, 17-18; claim 13, line 1; claim 15, line 2; claim 21, lines 5-6, 9, 15, 18-19; claim 22, line 1; and claim 24, line 2, “the bearing arrangement” should read --the central 
In claim 12, line 16 and claim 21, line 17, “clamping shoulder” should read --clamping shoulders-- to match with the plural form in claim 14, line 1 and claim 23, line 1. Or in claim 14, line 1 and claim 23, line 1, “clamping shoulders” should read --clamping shoulder-- to match with the singular form in claim 12, line 16 and claim 21, line 17. 
In claim 14, line 3; claim 17, lines 2-3; claim 18, line 2; claim 19, line 2; claim 23, line 3, claim 26, lines 2-3; claim 27, line 2; and claim 28, line 2, “head” should read --head of the second articulated limb--
In claim 20, line 2 and claim 19, line 2, “head” should read --head of the first articulated member--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 29 recites the limitation "the profile disk" in claim 25, line 1 and claim 29, line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 25 and 29 depend on claim 24; however, claim 24 never mentions a profile disk. Claim 22 does first introduce “a profile disk” in line 2. Therefore, either claim 24 or claims 25 and 29 should depend on claim 22 to correct this lack of antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15, 19, 21-24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumann et al. (U.S. Patent No. 5086760).
Regarding Claims 12 and 21, Neumann discloses (Col. 4, lines 47-53; Col. 6, lines 34-35; Figures 1-2, 4-8) a joint brace 10 (Figures 1 and 8, joint brace orthotic 10) for a joint orthosis, the joint brace comprising: two articulated limbs 18,20 (Figure 2, superior arm 18 and inferior arm 20) pivotably mounted on each other (Figure 2, arms 18,20 of orthosis 10, with the movement in the desired rotational planes through the centrally disposes mechanical joint) in a central bearing arrangement (Figure 2, central bearing arrangement includes all structures at central axis), wherein a head 24 (Figure 2, second articular member 24) of a first articulated limb 18 (Figure 2, superior arm 18) of the two articulated limbs 18,20 (Figure 2, superior arm 18 and inferior arm 20) supports the central bearing arrangement (Figure 2, central bearing arrangement includes all structures at central axis) and the central bearing arrangement (Figure 2, central bearing arrangement includes all structures at central axis) can be connected by non-positive fit (Figure 2, first and second articular member 22, 24 and first bearing surface 26 are able to slide and frictionally engage with each other 26. None of these surfaces comprise pins, screws, threads, or grooved recesses) to a head 22 (Figure 2, first articular member 22) of a second articulated limb 20 (Figure 2, inferior arm 20) of the two articulated limbs 18,20 (Figure 2, superior arm 18 and inferior arm 20) to form a pivot joint (Figures 1-2, pivotal range of flexion, extension, internal, and external rotation) of the two articulated limbs 18,20 (Figure 2, superior arm 18 and inferior arm 20), wherein, on the central bearing arrangement (Figure 2, central bearing 
Regarding claims 13 and 22, Neumann discloses the invention as described above and further discloses (Figures 2 and 4) the central bearing arrangement (Figure 2, central bearing arrangement includes all structures at central axis) on the base contains a profile disk 26 (Figures 2 and 4, bearing surface 26 has a concave sliding bottom surface), on which the curved sliding surface 26 (Figure 2, concave sliding bottom surface of bearing surface 26) is formed.
Regarding claims 14 and 23, Neumann discloses the invention as described above and further discloses (Figures 2 and 4) the clamping shoulders 37 (Figures 2 and 4, top surface of the circular plate 37 engages concave backside of first articulated member 22 on all sides around the aperture 22a) have sections with a rough or toothed surface 37a,37b (Figure 2, end notches 37a and 37b of plate 37) which 
Regarding claims 15 and 24, Neumann discloses the invention as described above and further discloses (Figures 2 and 4) the clamping block 30 (Figure 2, pin assembly 30 includes circular plate 37, circular sections 36 and 38, offset lug 40 and a pin 42) has a neck 42 (Figure 2, pin 42) which engages (Figures 2 and 4, pin 42 enters through aperture 22b, 26a, 28, 32a to engage central bearing arrangement) in the central bearing arrangement (Figure 2, central bearing arrangement includes all structures at central axis) and is guided there (Figures 2 and 4, pin 42 enters through aperture 22b, 26a, 28, 32a to engage and guides through the range of motion of lug 40 within slot 28).
Regarding claims 19 and 28, Neumann discloses the invention as described above and further discloses (Figures 2 and 4) the sliding surface 26 (Figure 2, concave sliding bottom surface of bearing surface 26) and the curvature 22a (Col. 4, lines 15-17, first articular member 22 is formed as a semi-spherical member having a first convex outer surface 22a) of the head 22 (Figure 2, first articular member 22) of the second articulated limb 20 (Figure 2, inferior arm 20) in each case have a dome-shaped design (Figures 2 and 4, first articular member 22 is formed as a semi-spherical member having a first convex outer surface 22a. Sliding surface 26 has concave spherical surface to match the first articular member 22) and together form a ball joint section (Figures 2 and 4-7, ball and joint socket connection formed between the dome shaped bearing surface 26 and dome shaped first articular member 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (U.S. Patent No. 5086760) in view of Panzer et al. (U.S. Patent No. 8105255). 
Regarding claims 16 and 25, Neumann discloses the invention as described above and further discloses (Figures 2 and 4) that the clamping block 30 (Figure 2, pin assembly 30 includes circular plate 37, circular sections 36 and 38, offset lug 40 and a pin 42) can engage with positive fit to (Figures 2 and 4, offset lug 40 fits within aperture 26a to provide positive fit with bearing surface 26) the profile disk 26 (Figures 2 and 4, bearing surface 26), in order to prevent the clamping block 30 (Figure 2, pin assembly 30 includes circular plate 37, circular sections 36 and 38, offset lug 40 and a pin 42) from being twisted against (Figures 2 and 4, lug 40 fits through aperture 26a and prevents the pin assembly from being twisted against the bearing surface 26) the sliding surface 26 (Figure 2, concave sliding bottom surface of bearing surface 26).
However, Neumann fails to explicitly disclose that the profile disk has a recess.
Panzer teaches (Figures 4a-4b) an analogous profile disk (Figures 4a-4b, end plate 35) has a recess, wherein an analogous clamping block 12,33,44 (Figure 4a, clamping block consists of adjusting ring 12, end plate 33, and screw 44) can engage with positive fit (Figures 4a-4b, recessed flat part 19 of the end plate 35 provides positive fit with flat section 18 of projection 34 of adjusting ring 12), in order to prevent the analogous clamping block 12,33,44 (Figure 4a, clamping block consists of adjusting ring 12, end plate 33, and screw 44) from being twisted against (Figure 4b, recessed flat part 19 prevents twisting of the projection 34 of adjusting ring 12) the analogous sliding surface (Figures 4a-4b, bottom surface of end plate 35 engaging projection 34 of adjusting ring 12).
. 
Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (U.S. Patent No. 5086760) in view of Panzer et al. (U.S. Patent No. 8105255) and in further view of Reinhardt (U.S. Patent Pub. No. 20050187506). 
Regarding claims 17 and 26, the combination of Neumann in view of Panzer discloses the invention as described above but fails to explicitly disclose that the window of the arched head of the second articulated limb is dimensioned so the clamping block can engage with positive fit there, in order to prevent the clamping block from being twisted against the head.
Reinhardt teaches (Paragraph 36; Figures 4a, 7) the analogous window 20 (Figure 7, recess 20) of the analogous arched head 7 (Figures 4a and 7, arched head 7 with recess 20 located at end of arm 7) of the analogous second articulated limb 7 (Figure 7, arm 7) is dimensioned so the analogous clamping block 12,24 (Figure 7, anti-rotation means 24 and adjusting ring 12) can engage with positive fit there (Paragraph 36, anti-rotation means 24, which can be pressed into the recess in the axle ring 14, where it becomes firmly embedded in the recess with its teeth. Said anti-rotation means 24 ensures that, if necessary for therapeutic reasons, the toe arm 7 is prevented from bending, this possibly being required for a short period of time after an operation), in order to prevent the analogous clamping block 12,24 analogous arched head 7 (Figures 4a and 7, arched head 7 with recess 20 located at end of arm 7) of the analogous second articulated limb 7 (Figure 7, arm 7).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clamping block and window of Neumann in view of Panzer, so that the clamping block can engage with a positive fit to the circumference of the window, as taught by Reinhardt. Overall, it would not require undue experimentation to modify the circular section 38 and aperture 22b of Neumann, so that the circular section 38 has teeth that engage the recesses on the circumference of aperture 22b, as illustrated by the analogous structures of Reinhardt, in order to provide an improved joint brace with an anti-rotation locking positive connection between the clamping block and the head of the first articulated for further stability and securement against undesired range of motion (Reinhardt, Paragraph 36).
Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (U.S. Patent No. 5086760) in view of Sterling (U.S. Patent Pub. No. 20040002674). 
Regarding claims 18 and 27, Neumann discloses the invention as described above but fails to explicitly disclose the sliding surface and the curvature of the head of the second articulated limb in each case are designed in the shape of a cylinder jacket and together form an axial bearing section.
Sterling teaches (Paragraphs 44, 82; Figures 5, 11) an analogous sliding surface 42 (Paragraph 82 and Figures 5 and 11, inner bushing 42 concentric and fastened parallel between the first/inner shell 37 and second/center 38 shell) and the curvature of the analogous head 37 (Figures 5 and 11, first/inner shell 37) of the analogous second articulated limb 35 (Figure 5, extension 35) in each case are designed in the shape of a cylinder jacket (Figures 5 and 9, cross section shows inner bushing 42 and curvature of first/inner shell 37 are designed in a curvilinear shell vault shape having a single curvature, which is 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sliding surface and head of the second articulated limb of Neumann, so that their connecting curvature is in the shape of a curvilinear shell/cylindrical jacket as taught by Sterling, in order to provide an improved joint brace with increased connection between the sliding surface of the profile disk and the head of the second articulated limb so that the profile disk and head of the second articulated limb are pivoted together relative to the head of the first articulated limb (Sterling, Paragraph 80, Figures 5 and 11). 
Claims 20 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (U.S. Patent No. 5086760) in view of Tyrrell (U.S. Patent No. 6254559).
Regarding claims 20 and 29, Neumann discloses the invention as described above but fails to explicitly disclose the profile disk has a slotted limb, wherein at least one limiting pin guided in recesses in the head of the first articulated member can engage, in order to form a pivot limitation.
Tyrell teaches (Col. 3, lines 13-17; Figure 2) an analogous profile disk 9 (Figure 2, pivot support member 9) has a slotted limb 13 (Figure 2, arcuate slot 13 in member 9), wherein at least one limiting pin 14 (Figure 2, angle adjustment pins 14) guided in recesses 21 (Figure 2, boreholes 21) in the analogous head 5 (surrounding head around aperture 12, located at the end of connector 5) of the analogous first articulated member 5 (Figure 2, connector 5) can engage (Col. 3, lines 13-17, arcuate slot 13 in member 9 receives one or more angle adjustment pins, or stop elements 14 that pass through selected holes 21 in connector 5 to adjustably limit range of rotary motion of connector 5 about axle 11), in order to form a pivot limitation (Col. 3, line 16, adjustably limit range of rotary motion of connector 5).
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogers et al. (U.S. Patent No. 5107824) teaches a knee brace with a two articulated limbs, each comprising a curvilinear head portion with slots and openings for pins, which allows for pivotal movement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786